Exhibit 10.1

 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 27th day
of March, 2019 (the “Effective Date”), by and between RJF - Keiser Real Estate,
LLC, a Maine limited liability company with a mailing address of 30 Temple
Street, Suite 400, Nashua, NH 03060 (“Seller”), and 56 Mechanic Falls Road, LLC,
a Delaware limited liability company with a mailing address of 53 Forest Avenue,
Old Greenwich, CT 06870 (“Purchaser”).

 

1.Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, the following property:

 

(a)The land located at or about 56 Mechanic Falls Road in the Town of Oxford,
County of Oxford, and State of Maine, as more particularly described in Schedule
1(a), attached hereto and made a part hereof, together with all rights,
privileges, easements, and appurtenances thereto, including all air rights,
water rights, easements, rights-of-way, and other interests in, on, under or to
any land, highway, alley, street, or right-of-way abutting, adjoining, or used
in connection with the Land or otherwise appurtenant to the Land, including
those, if any, set forth on said Schedule (the “Land”);

 

(b)all buildings, fixtures, and other improvements located on the Land (the
“Improvements” and, together with the Land, the “Real Property”);

 

(c)all machinery, equipment and other personal property, if any, owned by Seller
located on or in the Real Property and used in connection with the operation and
maintenance of the Real Estate, together with the trailers located on the Real
Property as of the Effective Date (the “Trailers” and, together with the other
items identified in this sub-section, collectively, the “Personal Property”);
provided, however, that Seller and Purchaser acknowledge and agree that Seller
makes no representations or warranties with respect to any Personal Property,
other than that the Personal Property is free and clear of encumbrances arising
by, through, or under Seller;

 

(d)those certain permits, licenses, and approvals, if any, held by Seller
relating to the ownership, development or operation of the Real Property, as set
forth on Schedule 1(d), attached hereto and made a part hereof (the “Permits and
Approvals”); and

 

(e)all warranties, if any, relating to the Real Property (collectively, the
“Warranties”)

 

(all of items (a) through (e) are referred to herein collectively as the
“Premises”). Seller and Purchaser acknowledge and agree that Purchaser is not
assuming and will not assume at Closing any obligations, debts, or liabilities
in connection with the Premises, except as specifically set forth in this
Agreement.

 

2.Purchase Price; Deposit. The purchase price for the Premises (the “Purchase
Price”) is One Million Two Hundred Thousand and 00/100 Dollars ($1,200,000.00)
and shall be payable as follows:

 

1

 

(a)Within one (1) business day after the Effective Date, Purchaser shall deliver
a deposit (the “Deposit”) of One Hundred Thousand Dollars and 00/100
($100,000.00) to Old Republic National Title Insurance Company (the “Escrow
Agent”), to be held by Escrow Agent and applied against the Purchase Price or
otherwise disbursed according to the terms and conditions of this Agreement;

 

(b)Subject to adjustment and pro-rations as provided herein, the balance of the
Purchase Price shall be paid by Purchaser at Closing by cashier’s or treasurer’s
check made payable to Seller or by electronic wire transfer in accordance with
wiring instructions provided by Seller within a reasonable time prior to the
Closing, upon execution, acknowledgment, and delivery of the Deed and other
closing documents as contemplated by and in accordance with the terms and
conditions set forth in this Agreement.

 

3.Adjustments and Costs.

 

(a)Real estate taxes for the Premises, heating oil value if applicable, and
other charges and assessments affecting the Premises and customarily pro-rated
between buyers and sellers of property similar to and in the same locality as
the Premises shall be apportioned between Seller and Purchaser as of the Closing
Date except as may otherwise be provided herein. Seller shall be responsible for
taxes and all other such items to be pro-rated that constitute an expense, and
shall be entitled to rents and other items that constitute income, for all
periods up to the Closing Date, and shall pay in full on or prior to the Closing
Date all real estate taxes and other charges and assessments allocable to
periods prior to the Closing Date. Notwithstanding the foregoing, in no event
shall Seller be entitled to credit at Closing on account of any income allocable
to Seller that has not actually been received as of the Closing Date, but Seller
shall be entitled to credit for such income if and when the same is actually
received by Purchaser. If the amount of real estate taxes or other charges and
payments or any items of income have not been determined at the Closing Date,
such amounts shall be pro-rated using available data and the same shall be
subject to re-pro-ration at such point in time as such amounts have been
determined.

 

(b)If the proration of taxes pursuant to this Agreement are based on estimated
amounts, either party may present to the other party a recalculation of the
proration of such taxes under Section 3(a) above, within thirty (30) days after
issuance of the current year tax bills. The parties shall make the appropriate
adjusting payment between them within thirty (30) days after the determination
of the amount thereof on account any such recalculation.

 

2

 

4.Conveyance.

 

(a)Seller shall convey the Real Property to Purchaser by good and sufficient
warranty deed following the Maine statutory short form (the “Deed”). If
requested by Purchaser, Seller agrees to convey the Real Property utilizing a
description prepared from a survey procured by Purchaser. Seller shall convey
and assign the Permits and Approvals, if any, and the Warranties, if any, to
Purchaser by one or more good and sufficient assignment instruments in form and
substance reasonably satisfactory to Purchaser. Title to the Premises shall be
good and marketable, free of all encumbrances, and subject only to the Permitted
Exceptions (as such term is defined below). Seller shall have the right to use
the Purchase Price paid at Closing to satisfy any indebtedness secured by the
Premises or any portion thereof provided that all payments related thereto are
made at Closing and provided that discharges or terminations of all mortgages of
and security interests in the Premises are executed, acknowledged, and delivered
by the holder(s) of such indebtedness at Closing (or commercially reasonable
arrangements acceptable to Purchaser and its title insurance company have been
made for the execution, acknowledgment, and delivery of such discharges and
terminations have been made at or prior to Closing).

 

(b)Without limiting the generality of Section 4(a), the Premises shall not be
considered to be in compliance with the provisions of this Agreement with
respect to title unless title to the Real Property is insurable for the benefit
of Purchaser at ordinary rates under the 2006 ALTA form of owner’s title
insurance policy by a title insurance company of Purchaser’s selection, with
so-called “extended coverage,” and including such reasonable endorsements as
Purchaser shall require and subject only to the Permitted Exceptions (as that
term is hereafter defined). As used herein, the term “Permitted Exceptions”
shall mean (i) environmental, and other laws and governmental rules,
regulations, ordinances or bylaws as may affect the use, maintenance or
ownership of the Property; (ii) such property taxes for the then current
municipal fiscal year as are not yet due and payable on the Closing Date (but
subject to pro-ration thereof as provided in this Agreement); (iii) any liens
for municipal betterments assessed after the Closing Date; (iv) subject to the
provisions of the following paragraph, easements, special permits, and
restrictions of record as of the date hereof; and (v) subject to the provisions
of the following paragraph, any state of facts existing on any existing or
current survey of the Real Property.

 



3

 

On or before the expiration of the Due Diligence Period (as such term is defined
below), Purchaser shall review title to the Property and deliver to Seller a
written notice (“Title Objection Notice”) of any title matters existing of
record existing as of the effective date of the title insurance commitment or
survey matters existing as of the date of such survey (with the effective date
of the title commitment and the date of the surveying being hereinafter referred
to as the “Title Effective Date”), which written notice shall be given no later
than 5:00 p.m. on the last day of the Due Diligence Period (other than Permitted
Exceptions (i) through (iii) above) which shall be cured or otherwise addressed
to Purchaser’s satisfaction prior to Closing (“Title Objections”). Any Title
Objection Notice shall provide a summary description of the nature of the Title
Objections referenced therein. If Purchaser fails to timely deliver a Title
Objection Notice to Seller on or before the expiration of the Due Diligence
Period, any right of Purchaser to claim any Title Objections with respect to
title matters existing of record as of the Title Effective Date and survey
matters existing as of the Title Effective Date shall be deemed waived for all
purposes, and, subject to the terms hereof, Purchaser shall be deemed satisfied
with the state of title and survey to the Property as of the Title Effective
Date. If Purchaser delivers a timely Title Objection Notice prior to the
expiration of the Due Diligence Period, any title matters existing of record as
of the Title Effective Date and any survey matters existing as of the Title
Effective Date, in either case which would properly constitute Title Objections,
and which Purchaser fails to call to Seller’s attention in the Title Objection
Notice shall be deemed to constitute a “Permitted Exception” for purposes of
this Agreement and Purchaser shall be deemed satisfied with the state of title
and survey to the Property as of the Title Effective Date, except only for the
Title Objections stated in the Title Objection Notice so delivered and except
for Monetary Liens. Seller shall have ten (10) days (the “Cure Notice Period”)
after the timely receipt of a Title Objection Notice to give Purchaser written
notice (a “Cure Notice”) as to which, if any, Title Objections Seller agrees to
cure on or before the Closing Date (the “Cured Title Objections”); provided,
however, that Seller shall cure any mortgage liens, mechanics liens and any
other voluntary monetary liens or encumbrances affecting the Property
(collectively, “Monetary Liens”). If Seller does not give a Cure Notice within
such period, Seller shall be deemed to have elected not to cure any of the Title
Objections. If Seller does not give a Cure Notice, or if Seller gives Purchaser
a Cure Notice within such period but does not agree therein to cure all Title
Objections (or Seller’s proposed efforts to cure are not satisfactory to
Purchaser), then Purchaser may elect to either (i) proceed to the Closing
subject to Permitted Exceptions, specifically including any Title Objections
which Seller has elected not to cure, and without reduction of the Purchase
Price; or (ii) terminate this Agreement by giving Seller written notice of such
election within ten (10) days after the expiration of the Cure Notice Period or
ten (10) days after Purchaser’s receipt of Seller’s Cure Notice. If Purchaser so
elects to terminate this Agreement, then this Agreement shall terminate as of
the date of Purchaser’s termination notice, whereupon the Deposit, less the sum
of $100.00 (the “Independent Consideration”), shall be promptly returned to
Purchaser, the Independent Consideration shall be paid to Seller in
consideration of this Agreement, and this Agreement shall become void and
without recourse to the parties hereto. Seller shall use commercially reasonable
efforts prior to Closing to cure any Title Objections referenced in the Cure
Notice in a manner reasonably satisfactory to Purchaser, and may extend the time
for Closing up to an additional thirty (30) days as necessary; provided,
however, that notwithstanding the foregoing, in no event shall Seller be
obligated to expend more than Ten Thousand Dollars ($10,000.00) (the “Title
Cap”), in the aggregate, in using reasonable efforts to cure or otherwise
resolve any Title Objections or additional objections to title which would
properly be the subject of a Title Objection as described below; provided
further that the Title Cap shall in no event be deemed to limit the expenditures
required by Seller to discharge and release Monetary Liens. Purchaser shall have
the right prior to Closing to make additional objections to title and/or survey
with respect to any matters which would properly be the subject of a Title
Objection, but which first appear of record after the Title Effective Date and,
in any such event, Seller shall use commercially reasonable efforts prior to
Closing to cure any such additional objections which would properly be the
subject of a Title Objection, subject to the limitations and extension rights
set forth above, including the Title Cap.

 



4

 

If Purchaser’s diligence of the Property discloses judgments, bankruptcies or
other returns against other persons or entities having names the same as or
similar to that of Seller, Seller, on request, shall deliver to Purchaser or the
Title Company affidavits to the effect that such judgments, bankruptcies or
other returns are not against Seller. If the title commitment issued by the
Title Company discloses exceptions (other than the Permitted Exceptions) which
(i) may be removed solely by delivery of an affidavit, reasonably requested by
the Title Company, which can be delivered by Seller or by reference to Seller’s
existing title policy, or (ii) Seller voluntarily created subsequent to the
Effective Date, or (iii) may be removed or satisfied by the payment of a
liquidated sum of money not in excess of the Title Cap in the aggregate, then
Seller shall remove such exceptions.

 

(c)At Closing, Seller shall furnish such evidence of Seller’s existence and
authority to enter into and perform the transactions contemplated by this
Agreement as is sufficient to satisfy the requirements of Purchaser’s title
insurance company and shall execute, acknowledge, and deliver affidavits and
indemnity agreements in the forms customarily required by Purchaser’s title
insurance company, including those necessary to: (i) delete the exceptions for
unfiled mechanics’ liens and for parties in possession; (ii) delete the standard
exception for such matters that would be shown by a current ALTA survey; and
(iii) insure against matters affecting title to the Premises that arise during
the period between the effective date of Purchaser’s title insurance commitment
and the recording of the Deed (the “Title Affidavits”).

 

5

 

5.Items to be Delivered to Purchaser from Seller. To the extent within the
possession or control of Seller, Seller shall promptly deliver to Purchaser
copies of any and all surveys, environmental reports, engineering reports, title
insurance policies and title reports, and such other information and/or
documentation pertaining to the Premises as is reasonably requested by Purchaser
from time-to-time after the Effective Date. Seller makes no representation or
warranty as to the truth, accuracy or completeness of (other than that Seller
has not intentionally withheld information so as to render incomplete) any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser. Without
limiting the generality of the foregoing provisions, Purchaser acknowledges and
agrees that with regard to any environmental or other report with respect to the
Property which is delivered by Seller to Purchaser, neither Seller, any
affiliate of Seller nor the person or entity which prepared any such report
delivered by Seller to Purchaser shall have any liability to Purchaser for any
inaccuracy in or omission from any such report.

 

6.Due Diligence; Specific Conditions. The obligations of Purchaser under this
Agreement are contingent on Purchaser being satisfied, in its sole discretion,
with the Premises in all respects within a period of thirty (30) days after the
Effective Date (the “Due Diligence Period”), including with respect to the
following:

 

(a)the physical condition (including the environmental condition) of the Real
Property;

 

(b)the boundaries and other states of facts, conditions and possible conditions
shown by, and other results of, any existing surveys of the Real Property, if
any, and/or any survey procured by or on behalf of Purchaser; and

 

(c)Purchaser’s review and analysis of applicable zoning and land use laws and
the Permits and Approvals.

 

Purchaser shall have the right, in Purchaser’s sole discretion, to terminate
this Agreement, for any reason or for no reason, by giving written notice of
termination to Seller prior to the expiration of the Due Diligence Period, in
which event the Independent Consideration shall be paid to Seller in
consideration of this Agreement, the remainder of the Deposit shall be refunded
to Purchaser, and neither party shall be under any further obligations under
this Agreement.

 



6

 

For the purpose of conducting physical inspections (which may include, without
limitation, an on-the-ground instrument survey of the Premises and a Phase I
Environmental Site Assessment (“Phase I”) of the Premises ), Seller agrees to
provide Purchaser and its authorized agents, accompanied by a representative of
Seller if Seller so chooses, reasonable access to the Premises at all reasonable
times on business days during the Due Diligence Period upon at least twenty four
(24) hours prior written notice to Seller, and Purchaser shall conduct such
inspections in a manner not unreasonably disruptive to Seller or the operation
of the Premises. In the event that the Phase I reveals any condition for which
Purchaser desires to conduct a further “Phase II” investigation, Purchaser shall
notify Seller of such finding and shall not conduct any such Phase II
investigation without Seller’s express written consent, which consent shall be
subject to such reasonable conditions as Seller may prescribe. To the extent
necessary, the parties shall agree on a reasonable extension of the Due
Diligence Period to complete such Phase II investigation. Purchaser hereby
agrees to indemnify Seller and to hold Seller, Seller’s agents and employees and
the Premises harmless from and against any and all losses, costs, actions,
causes of action, injuries, expenses, fees, demands, damages, claims or
liabilities including, but not limited to, mechanic’s and materialmen’s liens
and reasonable attorneys’ fees, arising out of or in connection with Purchaser’s
access to or entry upon the Premises under this Section 6, but in no event shall
the foregoing be construed to apply to the discovery of any adverse conditions
not created by Purchaser (including adverse environmental conditions). If any
inspection, investigation or test performed by or on behalf of Purchaser
disturbs the Premises, Purchaser shall promptly restore the Premises to
substantially the same condition as existed prior to any such investigation,
inspection or test. In addition, Purchaser shall be responsible, prior to any
entry onto the Premises to provide Seller with insurance certificates for
Purchaser and all contractors entering onto the Premises, naming the Seller as
an additional insured, evidencing at least $1,000,000 in general liability
coverage. Purchaser’s indemnification and repair obligations set forth in this
paragraph shall survive the termination of this Agreement.

 

7

 

7.Representation and Warranties.

 

(a)Seller represents and warrants to Purchaser that the following are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing:

 

(i)Seller is a limited liability company, duly organized and validly existing
under the laws of the State of Maine;

 

(ii)Seller has the right, power, and authority to enter into this Agreement and
to perform its obligations hereunder, without the joinder of any other party;

 

(iii)the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated, and the compliance with the terms of this
Agreement will not violate any provisions of the articles of organization or
certificate of formation, operating or limited liability company agreement, or
any other similar instrument of Seller and will not conflict with or, with or
without notice or the passage of time, or both, result in a breach of any of the
terms or provisions of, or constitute a default under, any indenture, agreement,
or other instrument to which Seller is a party or by which Seller or the
Premises are bound, or of any applicable governmental regulation or any
judgment, order, or decree of any court or governmental authority having
jurisdiction over Seller or the Premises;

 

(iv)to the best of Seller’s knowledge, without undertaking independent
investigation for purposes of entering into this Agreement, there are no
violations of laws or regulations affecting the Premises, including any laws
relating to Hazardous Substances (as hereafter defined), and Seller has not
received any written notice from any person claiming or inquiring into the
existence of any such violation;

 

8

 

(v)there is no action, suit, or other proceeding (including proceedings for
condemnation or eminent domain) pending or, to the best of Seller’s knowledge,
threatened (or, to the best of Seller’s knowledge, any basis therefor) against
Seller or affecting any portion of the Premises in any court or before any
arbitrator of any kind or before any governmental body or tribunal for dispute
resolution that may materially or adversely affect the transactions contemplated
by this Agreement or which may affect any portion of the Premises;

 

(vi)Seller has not released or disposed of any Hazardous Substances on, in,
under or from the Real Property, and, to the best of Seller’s knowledge, without
independent investigation for purposes of entering into this Agreement, there
has been no release or disposal of any Hazardous Substance on, in, under or from
the Real Property at any time by any other person other than as may be stated in
any environmental reports delivered by Seller to Purchaser pursuant to Section
5. Pursuant to 38 M.R.S. § 563, Seller certifies that, to Seller’s knowledge
without independent investigation, there are no underground oil storage
facilities on the Real Property and there are no above-ground oil storage
facilities with underground piping on the Real Property. The term “Hazardous
Substances” means any flammables, explosives, radioactive materials, gasoline,
oil, other petroleum products, lead paint, urea formaldehyde (including urea
formaldehyde foam insulation), asbestos, asbestos containing materials,
polychlorinated biphenyls, and any other hazardous materials, hazardous waste,
hazardous matter, hazardous or toxic substances, chemical pollutants, and other
materials or substances defined in or regulated by Environmental Laws. The term
“Environmental Laws” means (A) the Clean Water Act; (B) the Clean Air Act; (C)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act; (D) the
Toxic Substance Control Act; (E) the Resource Conservation and Recovery Act; (F)
the Hazardous Materials Transportation Act; and/or (G) any similar state laws
regulating pollution or contamination of the environment;

 

(vii)other than this Agreement, and agreements (if any) that may be of record in
the Oxford County Registry of Deeds, there are no other contracts or agreements
(including leases or occupancy agreements) in effect that relate to the Premises
and which require performance by any party thereto at any time after the Closing
Date, including property management agreements;

 

(viii)Seller has not received any notice from any governmental,
quasi-governmental agency or other group or individual alleging that the
Improvements or any portion thereof does not comply with applicable law or
requiring the correction of any condition with respect to the Premises by reason
of any violation of any law or ordinance;

 

(ix)Seller has paid or shall pay at Closing all taxes, charges and assessments
required to be paid to each taxing or other governmental authority which could
in any way constitute a lien against the Premises or any part thereof. Seller
has not received any written notice of any special assessments or betterments
with respect to the Premises or any written notice of an increase or proposed
increase in the assessed valuation of the Premises or any part thereof and no
exemption from full taxation of the Premises or any part thereof has been
claimed by Seller;

 

9

 

(x)the Premises are served by public water facilities and do not contain and are
not served by a private water supply; the Premises are served by an onsite
subsurface wastewater disposal system;

 

(xi)pursuant to 33 M.R.S. § 193, to Seller’s knowledge without independent
investigation, no abandoned or discontinued town ways, public easements, or
private roads are located on or abutting the Premises; and

 

(xii)the Premises are not subject to tax classifications known as tree growth,
farmland, or open space, or to any tax increment financing arrangement or other
arrangement for payments in lieu of taxes.

 

(b)Purchaser represents and warrants to Seller that the following are true as of
the Effective Date and will be true as of the Closing:

 

(i)Purchaser is a limited liability company, duly organized and validly existing
under the laws of the State of Delaware;

 

(ii)Purchaser has the right, power, and authority to enter into this Agreement
and to perform its obligations hereunder; and

 

(iii)The execution and delivery of this Agreement, the consummation of the
transaction herein contemplated, and the compliance with the terms of this
Agreement will not violate any provisions of the organizing documents of
Purchaser or conflict with, or, with or without notice or the passage of time,
or both, result in a breach of, any of the terms or provisions of or constitute
a default under any indenture, mortgage, loan agreement or instrument to which
Purchaser is a party or by which Purchaser is bound, or any applicable
governmental regulation or any judgment, order or decree of any court having
jurisdiction over Purchaser.

 

(c)All representations and warranties set forth in this Section shall survive
the Closing for a period of six (6) months. If either party discovers that any
representation or warranty to the other party is untrue or incorrect in any
material respect, it shall promptly notify the other party and the party having
made the untrue or incorrect representation or warranty shall indemnify and hold
harmless the discovering party for all demands, claims, causes of action,
losses, liabilities, costs, and expenses (including reasonable attorneys’ fees),
incurred by the discovering party arising out of such untrue or incorrect
representation or warranty, which obligation shall survive the Closing for a
period of six (6) months.

 

10

 

(d)Purchaser hereby acknowledges and agrees that Seller is selling the Premises
and that Purchaser is purchasing the Premises on an “AS IS, WITH ALL FAULTS”
basis without any representations or warranties express or implied, other than
those representations and warranties expressly set forth herein or in any
document required by this Agreement to be delivered by Seller at Closing, and
that Purchaser and Purchaser’s consultants and advisors will have been given the
opportunity, prior to Closing, to fully inspect the Premises (including but not
limited to, all matters pertaining to title, survey, governmental and legal
requirements, taxes, assessments, zoning, use, permit requirements and building
code, the physical condition of the Premises, all environmental matters
concerning the presence or absence of hazardous materials and compliance with
all federal, state and local environmental laws, any easement and access rights,
relating to the Premises, and all other matters affecting the Premises). Except
as expressly set forth herein or in any such document to be delivered by Seller
at Closing, Purchaser is not relying upon any statement or representation of
Seller, Seller’s agents, any Seller related party or their agents or brokers,
express or implied, with respect to the condition of the Premises or the
feasibility or any prospective use of the Premises.

 

8.Covenants and Agreements of Seller. Seller covenants and agrees with Purchaser
that between the Effective Date and the Closing:

 

(a)It shall not dispose of any interest in the Premises; shall not grant,
mortgage, pledge or subject to lien or other encumbrances any interest in the
Premises; shall not enter into any leases or other agreements relating to the
Premises that would affect the sale or survive the Closing; shall not terminate
or modify the Permits and Approvals or the Warranties; shall keep the Real
Property insured in the amounts and with the deductibles that are currently in
place; and maintain, preserve and keep all of the Real Property in substantially
the same condition and repair it is in on the Effective Date, ordinary and
reasonable wear and tear excepted; and shall maintain its general liability
insurance in effect consistent with its normal conduct of business;

 

(b)It shall not take any action or fail to take any action that would cause the
Premises not to conform with the provisions of this Agreement, would cause any
statements set forth in this Agreement to be untrue or incorrect, or would
otherwise cause Seller to be unable to perform its obligations under this
Agreement.

 

9.Conditions Precedent to Purchaser’s Performance.

 

(a)Purchaser’s obligations hereunder, including the obligation to purchase and
pay for the Premises, are subject to the satisfaction of the following
conditions, any of which may be waived by Purchaser, but only in a writing
signed by Purchaser:

 

(i)All of Seller’s representations and warranties being true and correct as of
the Closing Date;

 

(ii)Except for any casualty or condemnation event covered by Section 11 hereof,
no material adverse changes in the physical condition of the Premises shall have
occurred and the Premises shall be in the same condition at the Closing as of
the Effective Date, ordinary and reasonable wear and tear excepted; and

 

(iii)Seller shall have performed all of the material obligations required by
this Agreement to be performed by Seller.

 

11

 

(b)If any of the conditions set forth above are, in Purchaser’s reasonable
discretion, not satisfied, Purchaser may, by giving written notice to Seller on
or before the Closing Date, elect (i) to waive such condition and proceed with
the Closing without any reduction in the Purchase Price or (ii) to terminate
this Agreement by giving written notice of termination to Seller, in which
event, neither party shall be under any further obligations under this Agreement
except as provided in the next sentence and the Deposit shall be returned to
Purchaser. The foregoing notwithstanding, if any such condition is not satisfied
due to a breach of this Agreement by Seller, Purchaser shall be entitled to its
remedies as set forth in this Agreement.

 

(c)Purchaser shall have the right to waive any of Purchaser’s contingencies
and/or any other conditions to Purchaser’s obligations set forth in this
Agreement.

 

10.Closing.

 

(a)The consummation of the transactions contemplated hereby (the “Closing”)
shall take place at the offices of Purchaser’s counsel or at such other place as
is agreed upon by the parties within fifteen (15) days after the end of the Due
Diligence Period, or on such other date as may be agreed upon by the parties
(the “Closing Date”).

 

(b)The following shall occur at the Closing, each being a condition precedent to
the others and all being considered as occurring simultaneously:

 

(i)Seller shall execute, acknowledge, and deliver to Purchaser the Deed, said
Deed being subject only to the matters described in Section 4 and to any
Exceptions accepted by Purchaser;

 

(ii)If Seller owns any Personal Property, Seller and Purchaser shall execute and
deliver a bill of sale with respect to such Personal Property, provided that
such bill of sale shall make no representations or warranties whatsoever other
than warranties against encumbrances arising by, through or under Seller;

 

(iii)Seller shall execute and deliver to Purchaser and Purchaser shall accept
from Seller an assignment instrument with respect to the Permits and Approvals
and the Warranties, if any, in the form attached hereto as Schedule 10(b)(iii);

 

(iv)Seller will execute and deliver to Purchaser a notice pursuant to 38 M.R.S.
§ 563 with respect to underground oil storage facilities or above-ground oil
storage facilities with underground piping on the Premises;

 

(v)Seller shall execute and deliver the Title Affidavits;

 

(vi)Seller and Purchaser shall deliver certifications confirming that their
respective representations and warranties set forth in this Agreement continue
to be true and correct as of the Closing Date;

 

(vii)Seller will execute and deliver to Purchaser at Closing a Maine residency
affidavit in accordance with 33 M.R.S. §5250-A, failing which, Purchaser shall
be entitled to withhold from the Purchase Price all amounts required thereunder
unless Seller demonstrates to Purchaser’s satisfaction that another exemption
applies;

 

12

 

(viii)Seller will execute and deliver to Purchaser at Closing a non-foreign
person certification in accordance with Section 1445 of the Internal Revenue
Code, failing which, Purchaser shall be entitled to withhold from the Purchase
Price all amounts required thereunder unless Seller demonstrates to Purchaser’s
satisfaction that another exemption applies;

 

(ix)Seller shall deliver to Purchaser a manager’s certificate or member’s
certificate certifying as to authority and appropriate resolutions adopted by
Seller, current managers, members or other parties authorized to execute
documents on behalf of Seller, and such other organizational documents as shall
be reasonably requested in connection with this transaction;

 

(x)Purchaser shall pay the Purchase Price as provided in this Agreement and the
parties shall execute and deliver a settlement statement setting forth the
Purchase Price, the adjustments thereto, the credits and debits affecting each
party’s transaction, the disbursements to be made at Closing, and such other
information as is customary and reasonable for transactions of the type
contemplated by this Agreement;

 

(xi)Seller and Purchaser shall each execute and deliver any real estate transfer
tax forms or returns required by applicable law;

 

(xii)Each party shall deliver to the other such other instruments and
documentation as may be required herein or as may be necessary to carry out the
obligations under this Agreement; and

 

(xiii)Seller shall deliver to Purchaser keys to and possession of the Premises,
free and clear of any tenancy or persons in possession.

 

13

 

11.Risk of Loss; Casualty; Condemnation.

 

(a)Except as provided in any indemnity provisions of this Agreement, Seller
shall bear all risk of loss with respect to the Premises on the date upon which
title is transferred to Purchaser in accordance with this Agreement.
Notwithstanding the foregoing, in the event of damage to the Premises by fire or
other casualty occurring from and after the Effective Date but prior to the
Closing Date, the repair of which would cost less than $50,000.00 (as determined
by a third party insurance adjuster), Purchaser shall not have the right to
terminate its obligation hereunder to purchase the Premises by reason thereof,
but Seller shall have the right to elect to repair and restore the Premises to
the substantially same condition as existed prior to the fire or other casualty,
or at the Closing, to: (i) agree to pay over or assign to Purchaser all Seller’s
rights to any insurance proceeds on account of such damage or destruction, to
the extent not previously used for any partial restoration, as and when and if
such proceeds are actually received by Seller and (ii) credit Purchaser against
the Purchase Price for any deductible under such insurance, to the extent not
previously used for any partial restoration; provided, that nothing herein shall
require Seller to repair and restore the Premises unless Seller expressly agrees
to do so. Seller shall promptly notify Purchaser in writing of any such fire or
other casualty and the adjuster’s determination of the cost to repair the damage
caused thereby. In the event of damage to the Premises by fire or other casualty
from and after the Effective Date but prior to the Closing Date, the repair of
which would cost in excess of $50,000.00 (as determined by a third party
insurance adjuster), then the Purchaser’s obligations hereunder to purchase the
Premises may be terminated at the option of Purchaser, which option shall be
exercised, if at all, by Purchaser’s written notice thereof to Seller within
five (5) business days after Purchaser receives written notice of such fire or
other casualty and said insurance adjuster’s determination of the amount of such
damages, and upon the exercise of such option by Purchaser the obligations of
the parties hereunder to sell or purchase (as applicable) the Premises shall
become null and void, the Deposit shall be promptly returned to Purchaser, and
neither party shall have any further liability or obligations hereunder except
for Purchaser’s indemnification and hold harmless obligations set forth in this
Agreement. If Purchaser does not so elect to terminate, then the Purchaser’s
obligations hereunder to purchase the Premises shall remain in full force and
effect and Seller shall assign and transfer to Purchaser on the Closing Date all
of Seller’s right, title and interest in and to all insurance proceeds (if any)
paid or payable to Seller on account of such fire or casualty, and credit the
Purchase Price with the amount of any deductible applicable to policy(ies) of
insurance applicable the fire or casualty, and Seller shall have no obligation
to repair or restore the Premises.

 

14

 

(b)In the event between the date of this Agreement and the Closing Date, any
condemnation or eminent domain proceedings against any material part of the
Premises is commenced, or the taking or closing of any right of access to the
Premises, or in the event any person with the power of eminent domain gives
Seller notice of that any such condemnation, eminent domain, or taking will be
commenced, Purchaser may:

 

(i)terminate the obligations of the parties hereunder to purchase and sell (as
applicable) the Premises by written notice to Seller as contemplated by the
final paragraph of this Section 11(b), and upon the exercise of such option by
Purchaser, the obligations of the parties hereunder to sell or purchase (as
applicable) the Premises shall become null and void, the Deposit shall be
returned to Purchaser, and neither party shall have any further liability or
obligations hereunder except as otherwise expressly provided for herein; or

 

(ii)proceed with the Closing, in which event Seller shall assign to Purchaser
all of Seller’s right, title and interest in and to any award made (or to be
made) in connection with such condemnation or eminent domain proceedings or
taking, and Purchaser shall receive no credit against or deduct from the
Purchase Price incident to such condemnation, eminent domain, or taking.

 

Seller shall immediately notify Purchaser in writing of the commencement or
occurrence of any condemnation or eminent domain proceedings or any notice that
any condemnation, eminent domain, or taking will be commenced. Purchaser shall
then notify Seller, within ten (10) business days of Purchaser’s receipt or
deemed receipt of Seller’s notice, whether Purchaser elects to exercise its
rights under subparagraph (a) or subparagraph (b) of this Section 11(b). Subject
to the next sentence, the Closing shall be delayed, if necessary, until
Purchaser makes such election. If Purchaser fails to make an election within
such 10-business day period, Purchaser shall be deemed to have elected to
exercise its rights under subparagraph (b) and the Closing shall be delayed, if
necessary, until the later to occur of (i) the Closing Date; or (ii) three (3)
business days after the expiration of the 10-business day period.

 

15

 

12.Default.

 

(a)Default by Purchaser: If Purchaser shall fail to comply with any material
term of this Agreement, then Seller’s sole remedy for Purchaser’s default, shall
be to terminate this Agreement and accept the full amount of the Deposit as
reasonable, and full and complete, liquidated damages.

 

(b)Default by Seller: If Seller shall materially default in the performance of
Seller’s obligations under this Agreement, Purchaser shall have the option of
terminating this Agreement and requiring the Escrow Agent to return the Deposit
to Purchaser, or pursuing an action for specific performance.

 

13.Broker. Seller and Purchaser warrant and represent to each other that neither
has employed or engaged any real estate broker or agent in connection with this
transaction that could give rise to a lien against the Premises. Each party
agrees to hold the other party harmless from and against any and all demands,
claims, causes of action, losses, liabilities, damages, costs, and expenses
(including reasonable attorneys’ fees) arising from the breach of such party’s
representation or warranty contained in this Section. The provisions of this
Section shall survive the Closing.

 

14.Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand delivered, or given by
certified mail, return receipt requested, or by Federal Express or another
nationally recognized overnight courier service, addressed to the party to
receive such notice at the address set forth in the preamble of this Agreement.
Any such notice shall be deemed effective when personally delivered (in the case
of hand delivery) or upon being deposited with such courier service or with the
United States Postal Service. Any party may change the address to which its
future notices shall be sent by notice given in the manner set forth above. A
copy of any notice to Seller shall be given simultaneously to Seller’s counsel
at the following address:

 

James D. Kerouac, Esq.

Bernstein, Shur, Sawyer & Nelson, P.A.

670 N. Commercial Street, Suite 108

Manchester, NH 03101

 

A copy of any notice to Purchaser shall be given simultaneously to Purchaser’s
counsel at the following address:

 

Paul D. Pietropaoli, Esq.

Perkins Thompson

One Canal Plaza, Suite 900

Portland, ME 04101

 

16

 

15.Miscellaneous.

 

(a)Any reference herein to time periods of seven (7) days or less shall be
computed to exclude Saturdays, Sundays, and statutory holidays in the State of
Maine. Any time period provided for herein which ends on a Saturday, Sunday, or
statutory holiday in the State of Maine shall extend to midnight at the end of
the next day that is not a Saturday, Sunday, or statutory holiday in the State
of Maine.

 

(b)This Agreement shall be binding upon and shall inure to the benefit of Seller
and Purchaser and their respective successors and assigns.

 

(c)All understandings, agreements, warranties, and representations, either oral
or in writing, heretofore between the parties hereto with respect to the
purchase and sale of the Premises are merged into this Agreement, which alone
fully and completely expresses the parties’ agreement with respect to the
transaction contemplated hereby. The representations and warranties set forth in
this Agreement shall survive the Closing. This Agreement may not be modified in
any manner except by an instrument in writing signed by Seller and Purchaser.

 

(d)This Agreement, and all claims or causes of action (whether arising in
contract, in tort, or by statute) that may be based upon, arise out of or relate
to this Agreement, shall be governed by and enforced in accordance with the
internal laws of the State of Maine, including its statutes of limitations,
without regard or reference to conflicts of law principles. In the event of a
breach of this Agreement by any party, the other party shall be entitled to
recover reasonable attorneys’ fees incurred in connection with the enforcement
of its rights hereunder. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which,
taken together, shall constitute a single instrument.

 

(e)Whenever the word “include,” “includes,” or “including” or similar expression
is used in this Agreement, it is deemed to be followed by the words “without
limitation.” The terms “this Agreement,” “hereof,” “herein,” “hereby,”
“hereunder” and similar expressions refer to this Agreement as a whole and not
to any particular section of this Agreement unless the context otherwise
requires. The word “person” includes any individual, corporation, firm,
association, partnership (general or limited), joint venture, limited liability
company, trust, estate or other legal entity. The section and sub-section
headings throughout this instrument are for convenience and reference only, and
the words contained therein shall in no way be held to explain, modify, amplify,
or aid in the interpretation, construction, or meaning of the provisions of this
Agreement.

 

17

 

16.Duties of Escrow Agent. The Deposit shall be held in a non-interest bearing
account by the Escrow Agent, and shall be credited towards payment of the
Purchase Price at Closing or otherwise disbursed according to the terms of this
Agreement. In its capacity as escrow agent, Escrow Agent shall have only those
duties and obligations as are expressly set forth herein. No implied duties or
obligations shall be read into this Agreement against Escrow Agent. Except as
explicitly stated herein, Escrow Agent shall be under no obligation to refer to
any other documents between or among Purchaser and Seller or otherwise related
to the Property or the transaction contemplated hereunder. Escrow Agent shall
not be liable to either party or any other person on account of any error of
judgment, any act done or stop taken or omitted in good faith, any mistake of
fact or law, or anything else Escrow Agent may do or refrain from doing in
connection herewith, unless caused by or arising out of actual and intentional
misconduct, willful disregard of this Agreement or gross negligence on the part
of the Escrow Agent. Escrow Agent shall be entitled to rely, and shall not be
subject to any liability in acting in reliance, upon any writing furnished to
Escrow Agent by either party, and shall be entitled to treat as genuine and as
the document which it purports to be, any letter, paper or other document
furnished to Escrow Agent in connection with this Agreement. Escrow Agent
further may rely on any affidavit of either Party or any other person as to the
existence and accuracy of any facts stated therein to be known by the affiant.
In the event of any dispute relative to the deposit monies held in escrow, the
Escrow Agent may, in its sole discretion, pay such deposit monies into the Clerk
of the Superior Court of Oxford County or Cumberland County, Maine, with notice
to the parties hereto at the addresses recited hereinabove, and thereupon the
Escrow Agent shall be discharged from its obligations as recited herein, and
each party to this Agreement shall thereafter hold the Escrow Agent harmless in
such capacity. Both parties hereto agree that the Escrow Agent may (a) deduct
the administrative cost of opening, maintaining and closing the said escrow
account from the deposit monies before disbursing any of said monies, and (b)
deduct the cost of bringing such Interpleader action, from the deposit monies
held in escrow prior to the forwarding of the same to the Clerk of such Court.
Purchaser and Seller shall jointly and severally defend, indemnify and hold
Escrow Agent for solely for its actions as escrow agent under this Agreement
harmless from and against any and all losses, liabilities, damages, costs,
expenses or claims incurred by Escrow Agent in the performance of its duties as
escrow agent under this Agreement, except only to the extent caused by the
Escrow Agent’s intentional misconduct, bad faith, willful disregard of its
obligations hereunder or gross negligence. As between themselves, each party
shall be responsible for one-half of the total costs incurred in connection with
such indemnity, and each shall have the right of contribution from the other to
the extent necessary to achieve such allocation. The provisions of this Section
16 shall survive the termination of this Agreement.

 

 

 



18

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their undersigned representatives as of the date first written above.

 

  SELLER:   RJF – Keiser Real Estate, LLC       By:

/s/ Daniel M. Monfried

    Name: Daniel M. Monfried     Its: Manager

 

 

  PURCHASER:   56 Mechanic Falls Road, LLC       By:

/s/ David J. Noble

    Name: David J. Noble     Its: President

 

 

JOINDER OF ESCROW AGENT

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit and a
copy of this Agreement and agrees to act as Escrow Agent hereunder, to hold the
Deposit in a segregated, federally-insured account acceptable to Purchaser, and
to hold, account for, and deliver the Deposit in accordance with the terms of
this Agreement. Escrow Agent joins in this Agreement for the limited purpose set
forth above and is not a party to this Agreement and need not be joined in any
amendment hereto.

 

Dated:  March 28, 2019 ESCROW AGENT:   Old Republic National Title Insurance
Company       By: /s/ Michael Gagnon
 
    Printed Name: Michael Gagnon     Its: FVP

 

 



19

